DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s preliminary amendment filed on 9/2/2020.
Claims 1-30 are currently pending.

CLAIM INTERPRETATION

Claim limitation “means for communicating, means for performing, means for switching, and means for transmitting” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means” coupled with functional language “communicating, performing, switching, transmitting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 23, 24, 28, and 29 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: FIG. 5 and FIG. 8.  

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter.
With respect to claim 30, the claim is rejected under 101 because the phrase “computer-readable medium” recited in line 1 is not a non-transitory form of signal transmission indicating in the claim or specification or in the record. Therefor the claim 30 is considered to be a signal per se.
The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 USC 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).
To overcome this rejection, it is suggested applicant change “computer-readable medium “to --- non-transitory computer-readable medium ---.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-4, 9, 10, 12-15, 20, 21, 23, 24, and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tercero Vargas et al. (US 10,439,743 B2; hereafter Tercero).


With respect to claim 1, Tercero discloses a method of wireless communication (col. 1, lines 13-40 ) at a first wireless device (108, RAN Node of FIG. 1), comprising: 
communicating with a second wireless device (FL Node, 104 in FIG. 1) during an active period (Normal Operation in FIG. 8); and 
performing a radio impairment calibration (1008, 1010 in FIG. 10; 1104, 1106, 1108 in FIG. 11) during a periodic silent period (TxB1, TxB2, SP 1, SP 2 in FIG. 7A & 7B; Silent Period in FIG. 8).

With respect to claim 2, Tercero further discloses 2.    The method of claim 1, wherein the periodic silent period (TxB1, TxB2, SP 1, SP 2 in FIG. 7A & 7B; Silent Period in FIG. 8) comprises at least one symbol of a subframe (col. 23, lines 1-50).

With respect to claim 3, Tercero further discloses wherein the periodic silent period (TxB1, TxB2, SP 1, SP 2 in FIG. 7A & 7B; Silent Period in FIG. 8) comprises at least a last symbol of a subframe (col. 23, lines 1-50).

With respect to claim 4, Tercero further discloses wherein the first wireless device (108, RAN Node of FIG. 1) communicates with the second wireless device (FL Node, 104 in FIG. 1) based on at least one of vehicle-to-everything (V2X) communication, vehicle-to-vehicle (V2V), or other device-to-device (D2D) communication (col. 1, lines 13-40, see the point-to-point comms).

With respect to claim 9, Tercero further discloses wherein the first wireless device transmits during the active period (Normal Operation in FIG. 8), the method further comprising:
switching from a transmission mode to a reception mode in order to perform the radio impairment calibration (1008, 1010 in FIG. 10; 1104, 1106, 1108 in FIG. 11) during the periodic silent period (TxB1, TxB2, SP 1, SP 2 in FIG. 7A & 7B; Silent Period in FIG. 8).

With respect to claim 10, Tercero further discloses  wherein the first wireless device transmits during the active period, the method further comprising:
transmitting a transmission below a transmission power level threshold during the periodic silent period (TxB1, TxB2, SP 1, SP 2 in FIG. 7A & 7B; Silent Period in FIG. 8); and
using a receiver of the first wireless device (108, RAN Node of FIG. 1) to measure the transmission as part of performing the radio impairment calibration (1008, 1010 in FIG. 10; 1104, 1106, 1108 in FIG. 11).


With respect to claim 12, Tercero discloses an apparatus for wireless communication (col. 1, lines 13-40 ) at a first wireless device (108, RAN Node of FIG. 1), comprising: 
a memory (1506, 1502 in FIG. 15; col. 31, lines 49-63); and
at least one processor coupled to the memory (1506, 1502 in FIG. 15; col. 31, lines 49-63), the memory and processor configured to:
communicate with a second wireless device (FL Node, 104 in FIG. 1) during an active period (Normal Operation in FIG. 8); and 
perform a radio impairment calibration (1008, 1010 in FIG. 10; 1104, 1106, 1108 in FIG. 11) during a periodic silent period (TxB1, TxB2, SP 1, SP 2 in FIG. 7A & 7B; Silent Period in FIG. 8).

With respect to claim 13, Tercero further discloses wherein the periodic silent period (TxB1, TxB2, SP 1, SP 2 in FIG. 7A & 7B; Silent Period in FIG. 8) comprises at least one symbol of a subframe (col. 23, lines 1-50).

With respect to claim 14, Tercero further discloses wherein the periodic silent period (TxB1, TxB2, SP 1, SP 2 in FIG. 7A & 7B; Silent Period in FIG. 8) comprises at least one symbol of a subframe (col. 23, lines 1-50).

With respect to claim 15, Tercero further discloses wherein the first wireless device (108, RAN Node of FIG. 1) communicates with the second wireless device (FL Node, 104 in FIG. 1) based on at least one of vehicle-to-everything (V2X) communication, vehicle-to-vehicle col. 1, lines 13-40, see point-to-point comms).



With respect to claim 20, Tercero further discloses wherein the first wireless device (108, RAN Node of FIG. 1) transmits during the active period (Normal Operation in FIG. 8), and wherein the at least one processor is further configured to:
switch from a transmission mode to a reception mode in order to perform the radio impairment calibration (1008, 1010 in FIG. 10; 1104, 1106, 1108 in FIG. 11) during the periodic silent period (TxB1, TxB2, SP 1, SP 2 in FIG. 7A & 7B; Silent Period in FIG. 8).

With respect to claim 21, Tercero further discloses wherein the first wireless device transmits during the active period, and wherein the at least one processor is further configured to:
transmit a transmission below a transmission power level threshold during the periodic silent period (TxB1, TxB2, SP 1, SP 2 in FIG. 7A & 7B; Silent Period in FIG. 8); and
use a receiver of the first wireless device (108, RAN Node of FIG. 1) to measure the transmission as part of performing the radio impairment calibration (1008, 1010 in FIG. 10; 1104, 1106, 1108 in FIG. 11).


With respect to claim 23, Tercero discloses an apparatus for wireless communication (col. 1, lines 13-40) at a first wireless device (108, RAN Node of FIG. 1), comprising: 
means for communicating (1506, 1502 in FIG. 15; col. 31, lines 49-63) with a second wireless device (FL Node, 104 in FIG. 1) during an active period (Normal Operation in FIG. 8);
and
means for performing (1506, 1502 in FIG. 15; col. 31, lines 49-63) a radio impairment calibration (1008, 1010 in FIG. 10; 1104, 1106, 1108 in FIG. 11) during a periodic silent period (TxB1, TxB2, SP 1, SP 2 in FIG. 7A & 7B; Silent Period in FIG. 8).

With respect to claim 24, Tercero further discloses wherein the periodic silent period (TxB1, TxB2, SP 1, SP 2 in FIG. 7A & 7B; Silent Period in FIG. 8) comprises a last symbol of a subframe (col. 23, lines 1-50).

With respect to claim 28, Tercero further discloses wherein the first wireless device transmits during the active period, the apparatus further comprising:
means for switching (1506, 1502 in FIG. 15; col. 31, lines 49-63) from a transmission mode to a reception mode in order to perform the radio impairment calibration during the periodic silent period (TxB1, TxB2, SP 1, SP 2 in FIG. 7A & 7B; Silent Period in FIG. 8).

With respect to claim 29, Tercero further discloses wherein the first wireless device transmits during the active period, the apparatus further comprising:
1506, 1502 in FIG. 15; col. 31, lines 49-63) a transmission below a transmission power level threshold during the periodic silent period (TxB1, TxB2, SP 1, SP 2 in FIG. 7A & 7B; Silent Period in FIG. 8); and
means for using a receiver (1506, 1502 in FIG. 15; col. 31, lines 49-63) of the first wireless device to measure the transmission as part of performing the radio impairment calibration (1008, 1010 in FIG. 10; 1104, 1106, 1108 in FIG. 11).

With respect to claim 30, Tercero discloses a computer-readable medium (1506, 1502 in FIG. 15; col. 31, lines 49-63) storing computer executable code for wireless communication (col. 1, lines 13-40) at a first wireless device (108, RAN Node of FIG. 1), the code when executed by a processor (1506, 1502 in FIG. 15; col. 31, lines 49-63) cause the processor to:
communicate with a second wireless device (FL Node, 104 in FIG. 1) during an active period (Normal Operation in FIG. 8); and 
perform a radio impairment calibration (1008, 1010 in FIG. 10; 1104, 1106, 1108 in FIG. 11) during a periodic silent period (TxB1, TxB2, SP 1, SP 2 in FIG. 7A & 7B; Silent Period in FIG. 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 11, 16-19, 22, 25, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tercero in view of Benjamin et al.(US 2018/0183390 A1; hereafter Benjamin).

With respect to claim 5, Tercero does not disclose wherein the radio impairment calibration comprises at least one of direct current (DC) offset calibration or 
an in-phase quadrature (IQ) imbalance calibration.

Benjamin discloses wherein the radio impairment calibration comprises at least one of direct current (DC) offset calibration (TABLE 1; paragraphs [0030], [0031], [0035], [0036], see the DCO calibrated) or 
an in-phase quadrature (IQ) imbalance calibration.

Benjamin teaches the benefit of improved performance by performing internal calibration of transceivers (paragraphs [0003], [0004]).   Thus, it would have been obvious to 

With respect to claim 6, Tercero does not disclose further comprising: 
selecting a gain state to be calibrated;
performing a measurement of a direct current (DC) for the selected gain state during the periodic silent period; and
updating a DC measurement for the selected gain state.

Benjamin discloses selecting a gain state to be calibrated;
performing a measurement of a direct current (DC) for the selected gain state (TABLE 1; paragraphs [0030], [0031], [0035], [0036], see the DCO calibrated) during the periodic silent period; and
updating a DC measurement for the selected gain state (TABLE 1; paragraphs [0030], [0031], [0035], [0036], see the DCO calibrated).

Benjamin teaches the benefit of improved performance by performing internal calibration of transceivers (paragraphs [0003], [0004]).   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the calibrations as taught by Benjamin in the method, system and apparatus of Tercero to produce an expected result.

With respect to claim 7, Tercero does not disclose wherein the first wireless device selects an untrained gain state or an older gain state having an older measurement than another gain state.

Benjamin discloses wherein the first wireless device selects an untrained gain state or an older gain state having an older measurement than another gain state (TABLE 1; paragraphs [0030], [0031], [0035], [0036], see the DCO calibrated).

Benjamin teaches the benefit of improved performance by performing internal calibration of transceivers (paragraphs [0003], [0004]).   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the calibrations as taught by Benjamin in the method, system and apparatus of Tercero to produce an expected result.

With respect to claim 8, Tercero does not disclose further comprising:
determining whether the measurement comprises a signal power above a threshold, wherein the DC measurement for the selected gain state is updated when the signal power is not above the threshold; and
discarding the measurement when the measurement comprises the signal power above the threshold.

TABLE 1; paragraphs [0030], [0031], [0035], [0036], see the DCO calibrated) when the signal power is not above the threshold (TABLE 1; paragraphs [0030], [0031], [0035], [0036], see the DCO calibrated); and
discarding the measurement when the measurement comprises the signal power above the threshold (TABLE 1; paragraphs [0030], [0031], [0035], [0036], see the DCO calibrated).

Benjamin teaches the benefit of improved performance by performing internal calibration of transceivers (paragraphs [0003], [0004]).   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the calibrations as taught by Benjamin in the method, system and apparatus of Tercero to produce an expected result.

With respect to claim 11, Tercero does not disclose wherein the radio impairment calibration comprises a loopback calibration.

Benjamin discloses wherein the radio impairment calibration comprises a loopback calibration (paragraphs [0039] and [0040]).

Benjamin teaches the benefit of improved performance by performing internal calibration of transceivers (paragraphs [0003], [0004]).   Thus, it would have been obvious to 

With respect to claim 16, Tercero does not disclose wherein the radio impairment calibration comprises at least one of direct current (DC) offset calibration or 
a an in-phase quadrature (IQ) imbalance calibration.

Benjamin discloses wherein the radio impairment calibration comprises at least one of direct current (DC) offset calibration (TABLE 1; paragraphs [0030], [0031], [0035], [0036], see the DCO calibrated) or 
a an in-phase quadrature (IQ) imbalance calibration.

Benjamin teaches the benefit of improved performance by performing internal calibration of transceivers (paragraphs [0003], [0004]).   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the calibrations as taught by Benjamin in the method, system and apparatus of Tercero to produce an expected result.

With respect to claim 17, Tercero does not disclose wherein the at least one processor is further configured to:
select a gain state to be calibrated ;

update a DC measurement for the selected gain state.

Benjamin discloses wherein the at least one processor is further configured to:
select a gain state to be calibrated (TABLE 1; paragraphs [0030], [0031], [0035], [0036], see the DCO calibrated);
perform a measurement of a direct current (DC)for the selected gain state (TABLE 1; paragraphs [0030], [0031], [0035], [0036], see the DCO calibrated) during the periodic silent period; and
update a DC measurement for the selected gain state (TABLE 1; paragraphs [0030], [0031], [0035], [0036], see the DCO calibrated).

Benjamin teaches the benefit of improved performance by performing internal calibration of transceivers (paragraphs [0003], [0004]).   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the calibrations as taught by Benjamin in the method, system and apparatus of Tercero to produce an expected result.

With respect to claim 18, Tercero does not disclose wherein the first wireless device selects an untrained gain state or an older gain state having an older measurement than another gain state.

Benjamin discloses wherein the first wireless device selects an untrained gain state or an older gain state having an older measurement than another gain state (TABLE 1; paragraphs [0030], [0031], [0035], [0036], see the DCO calibrated).

Benjamin teaches the benefit of improved performance by performing internal calibration of transceivers (paragraphs [0003], [0004]).   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the calibrations as taught by Benjamin in the method, system and apparatus of Tercero to produce an expected result.

With respect to claim 19, Tercero does not disclose wherein the at least one processor is further configured to:
determine whether the measurement comprises a signal power above a threshold, wherein the DC measurement for the selected gain state is updated when the signal power is not above the threshold; and
discard the measurement when the measurement comprises the signal power above the threshold.

Benjamin discloses wherein the at least one processor is further configured to:
determine whether the measurement comprises a signal power above a threshold, wherein the DC measurement for the selected gain state is updated (TABLE 1; paragraphs [0030], [0031], [0035], [0036], see the DCO calibrated) when the signal power is not above the threshold; and
discard the measurement when the measurement comprises the signal power above the threshold (TABLE 1; paragraphs [0030], [0031], [0035], [0036], see the DCO calibrated).

Benjamin teaches the benefit of improved performance by performing internal calibration of transceivers (paragraphs [0003], [0004]).   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the calibrations as taught by Benjamin in the method, system and apparatus of Tercero to produce an expected result.

With respect to claim 22, Tercero does not disclose wherein the radio impairment calibration  comprises a loopback calibration.

Benjamin discloses wherein the radio impairment calibration comprises a loopback calibration (paragraphs [0039] and [0040]).

Benjamin teaches the benefit of improved performance by performing internal calibration of transceivers (paragraphs [0003], [0004]).   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the calibrations as taught by Benjamin in the method, system and apparatus of Tercero to produce an expected result.

With respect to claim 25, Tercero does not disclose wherein the radio impairment calibration comprises at least one of direct current (DC) offset calibration or 
a an in-phase quadrature (IQ) imbalance calibration.

Benjamin discloses wherein the radio impairment calibration comprises at least one of direct current (DC) offset calibration (TABLE 1; paragraphs [0030], [0031], [0035], [0036], see the DCO calibrated) or 
a an in-phase quadrature (IQ) imbalance calibration.

Benjamin teaches the benefit of improved performance by performing internal calibration of transceivers (paragraphs [0003], [0004]).   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the calibrations as taught by Benjamin in the method, system and apparatus of Tercero to produce an expected result.

With respect to claim 26, Tercero does not disclose further comprising:
means for selecting a gain state to be calibrated, wherein the first wireless device selects an untrained gain state or an older gain state having an older measurement than another gain state;
means for performing a measurement of a direct current (DC)for the selected gain state during the periodic silent period; and


Benjamin discloses means for selecting a gain state to be calibrated, wherein the first wireless device selects an untrained gain state or an older gain state having an older measurement than another gain state (TABLE 1; paragraphs [0030], [0031], [0035], [0036], see the DCO calibrated);
means for performing a measurement of a direct current (DC)for the selected gain state (TABLE 1; paragraphs [0030], [0031], [0035], [0036], see the DCO calibrated) during the periodic silent period; and
means for updating a DC measurement for the selected gain state (TABLE 1; paragraphs [0030], [0031], [0035], [0036], see the DCO calibrated).

Benjamin teaches the benefit of improved performance by performing internal calibration of transceivers (paragraphs [0003], [0004]).   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the calibrations as taught by Benjamin in the method, system and apparatus of Tercero to produce an expected result.

With respect to claim 27, Tercero does not disclose further comprising:
means for determining whether the measurement comprises a signal power above a threshold, wherein the DC measurement for the selected gain state is updated when the signal power is not above the threshold; and


Benjamin discloses means for determining whether the measurement comprises a signal power above a threshold, wherein the DC measurement for the selected gain state is updated (TABLE 1; paragraphs [0030], [0031], [0035], [0036], see the DCO calibrated) when the signal power is not above the threshold (TABLE 1; paragraphs [0030], [0031], [0035], [0036], see the DCO calibrated); and
means for discarding the measurement when the measurement comprises the signal power above the threshold (TABLE 1; paragraphs [0030], [0031], [0035], [0036], see the DCO calibrated).

Benjamin teaches the benefit of improved performance by performing internal calibration of transceivers (paragraphs [0003], [0004]).   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the calibrations as taught by Benjamin in the method, system and apparatus of Tercero to produce an expected result.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        June 17, 2021